Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed August 11, 2022.

Drawings
The drawing corrections filed February 15, 2022 and August 18, 2021 have been approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “and” on line 2 of claim 5 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant attempting to define an enclosure?
	Recitations such as “the closure moves between an open position” on line 4 of claim 9 render the claims indefinite because it is unclear how the latch is able to move the closure to or from the open position.  Note that it appears that the latch can only move the closure when the closure is in the partially closed position or the fully closed position.
	Recitations such as “a closure” on line 9 of claim 9 render the claims indefinite because it is unclear if the applicant is referring to the closure set forth on line 1 above or is attempting to set forth another closure in addition to the one set forth above.
	Recitations such as “a vehicle body” on line 10 of claim 9 render the claims indefinite because it is unclear if the applicant is referring to the vehicle body set forth on line 1 above or is attempting to set forth another vehicle body in addition to the one set forth above.
Recitations such as “to drive” on line 12 of claim 9 render the claims indefinite because it is unclear what element of the invention is being driven.
Recitations such as “wherein, when . . engagement member” on lines 4-6 of claim 12 render the claims indefinite because it is unclear how the translating portion is able to slide relative to the engagement member when the closure is at a particular angle, i.e., the angle less than or equal to the predetermined closure angle.  Note that the closure does not move when the closure is at a single angle.  Thus, the translating portion would not slide relative to the engagement member when the closure is stationary.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neundorf et al. (US 2009/0217596).  Neundorf et al. discloses a vehicle closure system for use with a closure 1 pivotally coupled to a vehicle body (not shown, but see line 10 of paragraph 49), the closure system comprising:
a latch 8 fixed to the closure 1 and configured to actuate so that the closure between an open position, a partially closed position, and a fully closed position as set forth on lines 8-11 of paragraph 68;
a linear drive 10 defining a longitudinal axis (labeled below) and including a first end (labeled below) connectable to a closure 1 and a second end 6 connectable to the vehicle body, the linear drive including a stationary portion 31, and a translating portion 45 that moves along the longitudinal axis relative to the stationary portion to drive in a linear direction to move the closure 1 between the open position and the partially closed position;
a cable 18 including a first end (labeled below) connected to the translating portion 45 and a second end (not shown but comprising the end of the cable 180 attached to the latch 8 as shown in figure 4) connected to the latch 8, wherein the translating portion 45 is configured to translate along the longitudinal axis with respect to the stationary portion 31 to pull the first end of the cable along the longitudinal axis toward the stationary portion to actuate the latch 8 to move the closure from the partially closed position to the fully closed position as set forth on lines 8-11 of paragraph 68 (claim 9);
wherein the translating portion 45 is configured to translate along the longitudinal axis by a first distance to move the closure 1 between the open position and the partially closed position, and wherein the translating portion 45 is configured to translate along the longitudinal axis by a second distance to pull the first end of the cable and actuate the latch (claim 10);
further comprising an engagement member 52 connectable to the closure 1, wherein the translating portion 45 is slidably connected to the engagement member 52 such that a first end (labeled below) of the translating portion 45 is translatable with respect to the engagement member 52 (claim 11);
wherein the closure 1 is pivotally coupled to the vehicle body at a closure pivot point 4, wherein a closure angle is defined between the longitudinal axis and a plane extending between the closure pivot point 4 and the engagement member 52, and wherein when the closure angle is less than or equal to a predetermined closure angle, the first end of the translating portion 45 slides relative to the engagement member 52 (claim 12);
wherein when the closure 1 is in the partially closed position, the closure angle is less than or equal to the predetermined closure angle (claim 14).

    PNG
    media_image1.png
    1384
    1153
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1, 3 and 4 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach that the linear drive is configured to translate the socket along the engagement member, which extends from the closure, to pull the cable to change the latch from the first state to the second state, wherein the first state is a secondary latch state and the second state is a primary latch state, and wherein when the latch is in the secondary latch state, the closure is in a partially closed position, and when the latch is in the primary latch state, the closure is in a fully closed position.
	Although references such as Kaute et al. disclose a linear drive that is configured to translate a socket along an engagement member to pull a cable to actuate a latch, none of the references of record disclose the engagement member extending from the closure and the pulling of the cable moves the latch from a secondary latch state where the closure is in a partially closed position to a primary latch state where the closure is in a fully closed position.
Claims 5-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s statement of reasons for allowance:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach the engagement member having a base and a ball extending therefrom, wherein the linear drive first end includes a socket connected to an end of the translating portion, wherein the socket defines a receptacle that receives the ball therein to slidably connect the engagement member to the translating portion.  See lines 2-5 of claim 13.

Claims 15-19 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach the first end socket defining a receptacle and a channel, and when the first socket translates relative to the vehicle attachment member, the receptacle disengages from the vehicle attachment member and the channel engages the vehicle attachment member.  See claim 15, lines 8-11.
	Although references such as Kaute et al. arguably teach the claimed receptacle and channel, they fail to teach the second end portion of the translation portion including a second socket configured to pivot and translate with respect to a closure attachment member and the first end portion of the translation portion including a first socket defining a receptacle and channel and when the first socket translates about the vehicle attachment member, the receptacle disengages from the vehicle attachment member and the channel engages the vehicle attachment member.
Response to Arguments
The applicant’s arguments concerning Neundorf et al. have been found to be not persuasive.  The applicant argues that Neundorf et al. fails to disclose the cable connection being at the linear drive and fails to disclose the cable connection being pulled in the longitudinal direction of the linear drive.  These arguments are not persuasive because the claims do recite a cable connection.  Nonetheless, Neundorf et al. discloses a cable connection 50 that is at the linear drive 10 since the entire assembly 10 is the linear drive and the cable connection is clearly “at” the linear drive.  Additionally, the cable connection 50 is pulled in the longitudinal direction of the linear drive when actuated as shown in figures 5a and 5b.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634